Case 5:21-cv-00076-EEF-KDM Document 8-1 Filed 07/15/21 Page 1 of 6 PageID #: 23




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION

 REGINALD HEARD                             ) NO. 5:21-CV-00076-EEF-KDM
                                            )
                                            )
 VERSUS                                     ) JUDGE ELIZABETH E. FOOTE
                                            )
                                            )
 AMIN CARTER AND                            ) MAG. JUDGE KAYLA D. MCCLUSKY
 USA TRUCKING, INC.                         )


                          MEMORANDUM IN SUPPORT OF
                  RULE 12(b)(4) and 12(b)(5) MOTION TO DISMISS, OR,
                   ALTERNATIVELY, MOTION TO QUASH SERVICE

 MAY IT PLEASE THE COURT:

 I.     INTRODUCTION

        AMIN CARTER and USA TRUCK, INC., sought to be made Defendants herein and

 improperly referred to as “USA Trucking, Inc.” in the Complaint, who move for an Order

 dismissing Plaintiffs’ claims against them. Plaintiff has failed to timely and properly serve

 Amin Carter and USA Truck, Inc. with the Summons and Complaint within 90 days of filing of

 the Complaint in accordance with Fed R. Civ. P. 4(c)(1) and 4(m). Additionally, the Summons

 issued relative to USA Truck, Inc. which was issued to “USA Trucking, Inc.” was improper

 was it was not issued in USA Truck, Inc.’s correct name. Finally, Plaintiff’s ostensible service

 on “USA Trucking, Inc.” is not proper service because certified mail is not proper service of a

 Complaint under the Federal Rules of Civil Procedure. Accordingly, Plaintiff’s Complaint



                                                1
Case 5:21-cv-00076-EEF-KDM Document 8-1 Filed 07/15/21 Page 2 of 6 PageID #: 24




 should be dismissed. Alternatively, Defendants move to quash the Summons Return (Doc. 7)

 on USA Truck, Inc.

 II.     FACTS AND PROCEDURAL HISTORY

         Plaintiff, Reginald Heard, filed the captioned Complaint in the United States District

 Court for the Western District of Louisiana against Amin Carter and “USA Trucking, Inc.” on

 January 12, 2021 alleging bodily injury from an accident that occurred in Bossier Parish on

 January 15, 2020. (Doc. 1). Summons were issued on January 14, 2021 relative to Amin Carter

 and “USA Trucking, Inc.” on January 14, 2021. (Doc. 4). A Summons was reissued relative to

 Amin Carter on April 5, 2021. (Doc. 6). On April 6, 2021, Plaintiff filed a Summons Return

 relative to “USA Trucking, Inc.” purporting to show service by United State Postal Service

 Certified Mail on CT Corporation on March 8, 2021. (Doc. 7). The Tracking History attached

 to     Summons    Return   shows    that   some       item   bearing   USPS   Tracking    Number

 9414711699000786419732 was picked up at a post office in Baton Rouge by someone on

 March 8, 2021. (Doc. 7, pp. 3-4). Plaintiffs have filed no Summons Return with respect to

 Amin Carter.

 III.    LAW AND ARGUMENT

         A. Plaintiff has the burden of proving valid and timely service; if he cannot, the
         Court should dismiss his lawsuit.

          If a party is not validly served with process, proceedings against that party are void.

 Aetna Bus. Credit, Inc. v. Universal Decor & Interior Design, Inc., 635 F.2d 434, 435 (5th

 Cir.1981). When service of process is challenged, the party on whose behalf service was made

 bears the burden of establishing its validity. Id. “The district court enjoys a broad discretion in

 determining whether to dismiss an action for ineffective service of process.” George v. U.S.



                                                   2
Case 5:21-cv-00076-EEF-KDM Document 8-1 Filed 07/15/21 Page 3 of 6 PageID #: 25




 Dep't of Labor, 788 F.2d 1115, 1116 (5th Cir.1986). Wesenberg v. New Orleans Airport Motel

 Assocs. TRS, LLC, No. CIV.A. 14-1632, 2015 WL 5599012, at *1 (E.D. La. Sept. 22, 2015).

            If a plaintiff sues a defendant in federal court, the plaintiff must properly serve the

 defendant with a complaint and summons within 90 days after filing the Complaint. Fed R.

 Civ. P. 4(c)(1) and 4(m). Plaintiff’s lawsuit should be dismissed because he has failed to

 properly serve defendants within 90 days as required under Fed R. Civ. P. (4)(e), 4(h) and

 (4)(m).

            B. Because the Summons relative to “USA Trucking, Inc.” was improper, the case
            should be dismissed against USA Truck, Inc. under Fed. R. Civ. P. 12(b)(4).

            A motion to dismiss for insufficient process under Fed. R. Civ. P. 12(b)(4) challenges

 the form of the summons. The summons must contain the defendant's correct name and be

 directed to the defendant. Fed. R. Civ. P. 4(a)(1)(A), (a)(1)(B). Gonzalez v. Robles & Sons,

 Inc., No. SA-14-CA-733-OLG, 2014 WL 12490000, at *3 (W.D. Tex. Dec. 22, 2014), report

 and recommendation adopted, No. SA-14-CA-733-OLG, 2015 WL 11570996 (W.D. Tex. Jan.

 13, 2015).

            USA Truck, Inc. truck driver Amin Carter was in a motor vehicle accident with

 Reginald Heard on January 15, 2020. Plaintiff, however, sued “USA Trucking, Inc.” and

 requested that a Summons be issued to “USA Trucking, Inc.” There is no business registered

 with the Louisiana Secretary of State under the name “USA Trucking, Inc.”1 USA Truck, Inc.

 is a Delaware corporation with its principal place of business in Arkansas, but it is registered




 1
     Exhibit A, Louisiana Secretary of State search showing no business registered as “USA Trucking, Inc.”


                                                           3
Case 5:21-cv-00076-EEF-KDM Document 8-1 Filed 07/15/21 Page 4 of 6 PageID #: 26




 with the Louisiana Secretary of State. USA Truck, Inc.’s Registered Agent is CT Corporation

 System, 3867 Plaza Tower Drive, Baton Rouge, LA 70816.2

            Since the form of the Summons was improper, the Summons relative to “USA

 Trucking, Inc.” should be quashed, and Plaintiff’s lawsuit against USA Truck, Inc. should be

 dismissed pursuant to Fed. R. Civ. P. 12(b)(4).

            C. Because service of a Summons by certified mail is improper; Plaintiff’s lawsuit
            against USA Truck, Inc. should be dismissed.

            Under Fed. R. Civ. P. 4(h)(1), a federal litigant has two options for serving a corporation

 within a judicial district of the United States. First, a competent person may serve a corporation

 according to the law of the state in which the district court is located, in this case Louisiana.

 Fed.R.Civ.P. 4(h)(1)(A).

            Under Louisiana law, a corporation must be served by personal process on its registered

 agent. La.Code Civ. Proc. Ann. art. 1261. In limited circumstances, personal service may be

 made on a corporate officer, a director, or an employee at a place of the corporation's business.

 Id. Wesenberg, 2015 WL 5599012, at *1.

            Additionally, under Rule 4(h)(1)(B), a corporation may be served by delivering a copy

 of the summons and complaint to an officer, a managing or general agent, or any other agent

 authorized by appointment or by law to receive service of process. Rule 4(h)(1)(B)'s delivery

 requirement refers to personal service, not service by mail. See, Larsen v. Mayo Med. Ctr., 218

 F.3d 863, 868 (8th Cir.2000) (holding that service by mail was not “delivery”); Technologists,

 Inc. v. MIR's Ltd., 725 F.Supp.2d 120, 127 (D.D.C.2010) (concluding that “service by mail does

 not satisfy the requirements of Rule 4(h)(1)(B)”); Hazim v. Schiel & Denver Book Grp., No.

 2
     Exhibit B, Louisiana Secretary of State business filing for USA Truck, Inc.


                                                            4
Case 5:21-cv-00076-EEF-KDM Document 8-1 Filed 07/15/21 Page 5 of 6 PageID #: 27




 CIV.A. H–12–1286, 2013 WL 2152109, at *2 (S.D.Tex. May 16, 2013) (“Courts have held that

 Rule 4(h)(1)(B) refers to personal service and does not include service by mail.”); Mettle v.

 First Union Nat. Bank, 279 F.Supp.2d 598, 602, 56 Fed. R. Serv.3d 834 (D.N.J.2003) (holding

 that certified mail service was not delivery). Wesenberg, 2015 WL 5599012, at *2.

        In the instant case, the record shows that Plaintiff filed a Summons Return relative to

 “USA Trucking, Inc.” purporting to show service by United State Postal Service Certified Mail

 on CT Corporation on March 8, 2021. (Doc. 7). However, under Fed. R. Civ. P. 4(h)(1),

 Plaintiff must obtain personal service on the registered agent for USA Truck, Inc. or by

 delivering a copy of the summons and complaint to an officer, a managing or general agent, or

 any other agent authorized by appointment or by law to receive service of process. Certified

 mail is not satisfy the requirements of Rule 4(h)(1)(A) or Rule 4(h)(1)(B).

        Additionally, Plaintiff has not obtained any service on Amin Carter, and Plaintiff has

 filed no Summons Return with respect to Amin Carter.

 IV.    CONCLUSION

         More than 90 days have passed since Plaintiff filed his Complaint, and there has been

 no valid service on USA Truck, Inc. or Amin Carter. Accordingly, Defendants pray that their

 Motion to Dismiss be GRANTED and that this Honorable Court issue an order dismissing

 Plaintiff’s claims. Alternatively, Defendants move to quash the service on USA Truck, Inc. for

 the reasons set forth herein.

                                                   Respectfully submitted,

                                                     /s/ Trent P. Roddy
                                                     _________________________________
                                                     GUY D. PERRIER, T.A. #20323
                                                     TRENT P. RODDY, #29404
                                                     Perrier & Lacoste, LLC


                                                 5
Case 5:21-cv-00076-EEF-KDM Document 8-1 Filed 07/15/21 Page 6 of 6 PageID #: 28




                                                     One Canal Place
                                                     365 Canal Street, Suite 2550
                                                     New Orleans, Louisiana 70130
                                                     gperrier@perrierlacoste.com
                                                     troddy@perrierlacoste.com
                                                     Tel: (504) 212-8820
                                                     Fax: (504) 212-8825

                                                     ATTORNEYS FOR DEFENDANTS,
                                                     USA TRUCK, INC. AND AMIN CARTER



                                 CERTIFICATE OF SERVICE

          I hereby certify that the foregoing pleading has been delivered to all counsel of record,
 either through the CM/ECF system, depositing a copy of same in the United States mail, first
 class postage prepaid, by hand delivery or by facsimile transmission, this 15th day of July, 2021,
 at their last known address of record.


                                                       /s/ Trent P. Roddy
                                                       ____________________________
                                                       TRENT P. RODDY




                                                 6
